                      UNITED STATES BANKRUPTCY COURT 
                   FOR THE EASTERN DISTRICT OF WISCONSIN 
                                                                                   
 
In re: 
 
        Robert J. Jakubiak,                    Case No. 15‐21424‐GMH 
                                               Chapter 7 
               Debtor.                                  
______________________________________________________________________________ 
 
Gilbert Schouten, 
 
               Plaintiff, 
 
        v.                                     Adv. Proc. No. 16‐02141‐GMH 
 
Robert J. Jakubiak, 
 
               Defendant. 
                                                                                   
 
                                      DECISION 
                                                                                   
 
        Gilbert Schouten gave debtor Robert Jakubiak a loan, and Jakubiak gave 

Schouten investment advice. The loan went unpaid. The advice was bad. 

      Schouten sued. He commenced an arbitration proceeding with the Financial 

Industry Regulatory Authority (FINRA) against Jakubiak; Jakubiak’s cohort, Timothy 

Stout; and Jakubiak’s former employer, MML Investors Services, LLC, an entity 

regulated by FINRA. After Jakubiak failed to answer the arbitration complaint, the 

arbitrator awarded Schouten $75,000 against Jakubiak. A Wisconsin Circuit Court 

entered a judgment confirming that award.  

      When Schouten tried to collect, he discovered for the first time that this court had 

granted Jakubiak a chapter 7 discharge. Schouten hadn’t received notice of Jakubiak’s 




            Case 16-02141-gmh      Doc 33     Filed 09/30/18    Page 1 of 46
bankruptcy because Jakubiak hadn’t listed Schouten, scheduled his debt to Schouten, or 

included Schouten on the mailing matrix. Schouten now asks this court to declare that 

Jakubiak’s discharge does not bar Schouten from collecting his $75,000 judgment. Both 

parties seek summary judgment. 

                                                                        I 

              The following facts are uncontested, except as otherwise noted.  

                                                                        A 

              Schouten had retired before the dealings with Jakubiak happened. His income 

came from a modest retirement fund. CM‐ECF Doc. No. 18, ¶¶22−24.1  

              Schouten says that he and Jakubiak were bowling buddies. CM‐ECF Doc. No. 14, 

at 2. Beginning in May 2006, Jakubiak, who has worked as a financial advisor, offered to 

assist Schouten with his investments. CM‐ECF Doc. No. 18, ¶¶25, 26, 28 & 30.  

              Jakubiak advised Schouten to make several transfers of Schouten’s retirement 

funds among a variety of index‐based annuities. Id. ¶¶28, 44; CM‐ECF Doc. No. 25‐2, 

¶8. Acting on Jakubiak’s advice, Schouten moved his retirement funds several times: 

first to Physician’s Mutual in 2006; then to American Investor’s Life in 2007, which 

became AVIVA; then to Forethought Destination Indexed Annuity in 2009. CM‐ECF 

Doc. No. 18, ¶¶28, 31, 37–38 & 45. Jakubiak signed as “Agent” for the 2006 and 2007 

transfers. Id. ¶¶29 & 32. Stout, Jakubiak’s colleague at MML Investors Services, LLC, 

was the agent for the 2009 transfer, though Jakubiak referred to himself as “agent” on a 

cover letter for the annuity contract with Forethought. Id. ¶¶38–39.  

              In August 2008, Jakubiak first asked Schouten for a loan. Id. ¶34. Schouten 

agreed. He loaned Jakubiak $25,000 sometime between August 30 and September 2, 


                                                            
1
  Citations to the record in this adversary proceeding are in the form, “CM‐ECF Doc. No. __.” Citations to 
the record in the Jakubiaks’ bankruptcy case are in the form, “Case No. 15‐21424, CM‐ECF Doc. No. __,” 
and citations to the adversary proceeding filed by the United States trustee against Jakubiak are in the 
form, “Adv. Proc. No. 16‐2194, CM‐ECF Doc. No. __.” 




                          Case 16-02141-gmh                    Doc 33        Filed 09/30/18   Page 2 of 46
2008; $10,000 on September 8, 2008; $15,000 in December 2008; and another $25,000 in 

November 2009. Id. ¶¶34–35; CM‐ECF Doc. No. 16, at 35. To make these loans, Schouten 

drew down on a line of credit secured by his home. CM‐ECF Doc. No. 18, ¶35. 

         Jakubiak’s promises of repayment went unfulfilled. He repaid only $338.25. Id. 

¶43. 

         In 2011, Jakubiak recommended that Schouten transfer the annuity funds from 

Forethought back to AVIVA. Id. ¶¶45–46. A Forethought representative tipped off 

Schouten that Jakubiak, pretending to be Schouten, had been calling Forethought to 

expedite issuance of a surrender check. Id. ¶¶47–56. This revelation led Schouten to ask 

Tony Drake, a certified financial planner, about how the funds had been handled. Id. 

¶57. According to Schouten, Drake discovered that the Jakubiak‐advised annuity 

transfers followed a path of escalating commissions, and the Forethought application 

misrepresented Schouten’s net worth and assets. Id. ¶¶58–60; CM‐ECF Doc. No. 16, at 

13, ¶30. After meeting with Drake, Schouten stopped the Forethought‐AVIVA transfer 

and his dealings with Jakubiak. CM‐ECF Doc. No. 18, ¶59; CM‐ECF Doc. No. 16, at 14, 

¶32.  

                                              B 

         On September 25, 2012, Schouten filed an arbitration claim with FINRA against 

Jakubiak; Stout; and MML Investors Services, Jakubiak’s and Stout’s former employer. 

CM‐ECF Doc. No. 18, ¶1. Schouten alleged four claims against Jakubiak: (1) fraud and 

misrepresentation, (2) breach of a duty to recommend only suitable investments, 

(3) breach of contract, and (4) breach of fiduciary duty. CM‐ECF Doc. No. 22‐1, ¶¶36–64. 

Schouten alleged against all of the defendants “jointly and severally” actual total 

damages of $216,418.58: he claimed alleged losses of $74,705.62 in surrender charges 

from annuity flipping; $67,712.96 of lost interest accrual; and $75,000 of unpaid loans 

(which a keen reader will realize totals $217,418.58, rather than $216,418.58). CM‐ECF 

Doc. No. 16, at 7–24; CM‐ECF Doc. No. 22‐1, at 22. Jakubiak did not appear or otherwise 



              Case 16-02141-gmh      Doc 33    Filed 09/30/18    Page 3 of 46
contest the claims. CM‐ECF Doc. No. 18, ¶¶3 & 5. 

       On February 10, 2014, the FINRA arbitrator issued a $75,000 default award 

against Jakubiak. CM‐ECF Doc. No. 20‐2. The award states: 

       Respondent  Jakubiak  knew,  or  should  have  known,  that  securities  law 
       prohibits  brokers  from  borrowing  money  from  clients.  Attachments  to 
       claim (Exhibits C, D, E & H) [i]ndicate that Respondent Jakubiak personally 
       received  four  checks  from  Claimant  Schouten  without  an  indicated 
       investment purpose or action for Claimant. . . . Respondent, Robert Joseph 
       Jakubiak, is liable for and shall pay to Claimant $75,000.00 in compensatory 
       damages. 

Id. at 2. The award further states, “All other relief requests are denied.” Id. 

       Schouten filed a petition in the Milwaukee County Circuit Court to confirm the 

award. CM‐ECF Doc. No. 18, ¶12. Jakubiak did not appear. Id. ¶¶13–14. On July 8, 2014, 

the circuit court entered an order for default judgment directing entry of judgment 

against Jakubiak in the amount of $75,000, plus $1,283.73 in prejudgment interest. CM‐

ECF Doc. No. 1, Ex. L. The circuit court docketed a judgment to that effect on December 

4, 2014. Id. at 3; CM‐ECF Doc. No. 18, ¶15. 

                                               II 

                                               A 

       On February 19, 2015, Jakubiak and his wife jointly petitioned for bankruptcy 

under chapter 7. Case No. 15‐21424 (Bankr. E.D. Wis.). The Jakubiaks did not list 

Schouten in their list of creditors or schedule the debt owed Schouten. Case No. 15‐

21424, CM‐ECF Doc. No. 1. The clerk notified the Jakubiaks’ listed creditors that the 

Jakubiaks’ bankruptcy estate appeared to have no assets to distribute to creditors, so 

creditors should not file a proof of claim unless later told to do so. Case No. 15‐21424, 

CM‐ECF Doc. No. 3 & 4. 

       On May 1, 2015, soon after the Jakubiaks amended their schedules to list 

additional personal property and claim further exemptions, the chapter 7 trustee 




             Case 16-02141-gmh        Doc 33     Filed 09/30/18    Page 4 of 46
reported that the estate had no property available for distribution. The court granted 

the Jakubiaks a discharge on June 3, 2015, two days after the June 1, 2015 deadline for 

objecting to discharge or dischargeability. Case No. 15‐21424, CM‐ECF Doc. No. 9. The 

court then closed the case. 

                                              B 

       Six months later, Schouten moved to reopen the Jakubiaks’ case to file a 

complaint seeking a determination that the $75,000 judgment was not discharged. Case 

No. 15‐21424, CM‐ECF Doc. No. 11. No one objected to that request, so the court 

granted it. Case No. 15‐21424, CM‐ECF Doc. No. 13. 

       Two adversary proceedings followed. Schouten filed this proceeding. The United 

States trustee filed an adversary proceeding requesting that the court revoke the 

Jakubiaks’ discharge, alleging that the Jakubiaks had falsely testified that they had 

listed all their creditors and scheduled all of their debts, even though they had failed to 

list Schouten and schedule their debt to him. Adv. Proc. No. 16‐2194 (Bankr. E.D. Wis. 

filed May 31, 2016), CM‐ECF Doc. No. 1. 

       Several months later, the U.S. trustee moved to dismiss his proceeding. Adv. 

Proc. No. 16‐2194, CM‐ECF Doc. No. 7. In so doing, he reported only that counsel for 

the Jakubiaks in the adversary proceedings had made an “admission that the errors and 

omissions that were the basis for the Complaint were not intentional on the part of the 

Debtors but rather were due to an oversight of [the Jakubiaks’ former] bankruptcy 

counsel.” Adv. Proc. No. 16‐2194, CM‐ECF Doc. No. 7, at 2. No one objected. The court 

dismissed that proceeding. Adv. Proc. No. 16‐2194, CM‐ECF Doc. No. 10. 

       Schouten then actively pursued in this proceeding a declaration that Jakubiak’s 

debt to him is excepted from the discharge. After discovery closed, both parties moved 

for summary judgment. CM‐ECF Doc. Nos. 13 & 19. 




            Case 16-02141-gmh        Doc 33    Filed 09/30/18     Page 5 of 46
                                              III 

                                              A 

       This court has jurisdiction over this adversary proceeding by operation of 

28 U.S.C. §1334 and the Eastern District of Wisconsin’s order of reference under 

28 U.S.C. §157(a). See Order of Reference (E.D. Wis. July 10, 1984), available at 

http://www.wied.uscourts.gov/local‐rules‐and‐orders. This proceeding to determine the 

dischargeability of a debt is a core proceeding under 28 U.S.C. §157(b)(2)(I). Thus, 

§157(b)(1) authorizes this court to enter a final judgment.  

                                              B 

       Federal Rule of Civil Procedure 56(a) (made applicable to this adversary 

proceeding by Federal Rule of Bankruptcy Procedure 7056) provides, “The court shall 

grant summary judgment if the movant shows that there is no genuine dispute as to 

any material fact and the movant is entitled to judgment as a matter of law.” The court 

must “construe the evidence in the light most favorable to the non‐moving party . . . 

and give that party the benefit of genuine conflicts in the evidence and all reasonable, 

favorable inferences.” Carman v. Tinkes, 762 F.3d 565, 566 (7th Cir. 2014). 

                                              IV 

       A chapter 7 discharge order “discharges the debtor from all debts that arose 

before the date of the order for relief under this chapter”, “[e]xcept as provided in 

section 523 of this title”. 11 U.S.C. §727(b). Jakubiak’s debt to Schouten arose before the 

order for relief, so the debt has been discharged unless §523 provides otherwise. The 

parties’ dueling motions for summary judgment dispute whether Jakubiak owes 

Schouten a debt that is excepted from discharge under subsections (a)(2), (a)(3), (a)(6), 

and (a)(19) of §523. 

                                              A 

       The parties have principally focused their summary judgment arguments on the 

extent to which the confirmed arbitration award is determinative of Schouten’s §523(a) 



             Case 16-02141-gmh       Doc 33     Filed 09/30/18    Page 6 of 46
claims. Schouten argues that the Rooker‐Feldman doctrine, as well as claim and issue 

preclusion, support his request for summary judgment. Jakubiak responds that 

preclusion principles instead support awarding him summary judgment. Ultimately, 

these principles do not carry the day for either party.  

                                                 1 

       Schouten contends that “Rooker‐Feldman precludes any argument in this Court 

that the [state‐court judgment confirming the arbitration award] made invalid or 

mistaken findings.” CM‐ECF Doc. 14, at 12. From there, he leaps to a conclusion that the 

doctrine entitles him to judgment on his §523(a)(19) claim. See id. 

       There’s no need to move past the launch point. Rooker‐Feldman is the doctrinal 

call sign for the fact that title 28 of the United States Code primarily gives federal trial 

courts original, as opposed to appellate, jurisdiction. See, e.g., 28 U.S.C. §§ 1331 (“The 

district courts shall have original jurisdiction of all civil actions arising under the 

Constitution, laws, or treaties of the United States.”), 1332(a) (“The district courts shall 

have original jurisdiction” of certain diversity suits.), 1333(1) (“The district courts shall 

have original jurisdiction . . . of . . . [a]ny civil case of admiralty or maritime jurisdiction 

. . . .”) & 1334(a) (“[T]he district courts shall have original . . . jurisdiction of all cases 

under title 11.”). Federal trial courts, including bankruptcy courts, thus generally lack 

jurisdiction over claims by persons who have litigated and lost in earlier state‐court 

proceedings, if the relief they seek is inconsistent with the judgment in those earlier 

proceedings. See generally Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280 

(2005); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. 

Fidelity Trust Co., 263 U.S. 413 (1923). Relief from an erroneous state‐court judgment 

must be pursued by appeal, not in a new federal‐court proceeding. 

       Neither Schouten’s §523 claims nor Jakubiak’s defenses to them call into question 

the correctness of the state‐court judgment confirming the arbitration award. The issues 

here involve only whether, by operation of 11 U.S.C. §524(a), this court’s discharge 



             Case 16-02141-gmh          Doc 33     Filed 09/30/18      Page 7 of 46
order prohibits Schouten from enforcing the state‐court judgment or whether that 

enforcement is permitted because the debt Jakubiak owes Schouten is of a kind 

excepted from discharge by 11 U.S.C. §523(a). This court unquestionably has original 

jurisdiction to decide those issues. See 28 U.S.C. §§157 & 1334; Order of Reference, 

supra. Rooker‐Feldman does not apply. 

                                              2 

       Both parties argue that claim preclusion (res judicata) and issue preclusion 

(collateral estoppel) entitle them to summary judgment. CM‐ECF Doc. No. 14, at 10–12, 

14; CM‐ECF Doc. No. 20, at 8 & 10. These arguments are misplaced to the extent 

directed toward Schouten’s claim that the debt is excepted from discharge under 

§523(a)(19) because, as will be discussed further below, that section excepts debts, as 

applicable in this case, that result from a judgment for a violation of securities laws 

covered by 11 U.S.C. §523(a)(19). Determining whether the judgment is for a violation 

of a covered securities law involves determining first what the judgment is for (a state‐

law question) and then whether it is for a violation covered by §523(a)(19)(A) (a federal‐

law question). None of this involves application of preclusion doctrines, which define a 

judgment’s limiting effect on subsequent litigation by parties to the judgment. Compare 

Meyer v. Rigdon, 36 F.3d 1375, 1380 (7th Cir. 1994) (11 U.S.C. §523(a)(11), which excepts 

from discharge debts provided in certain judgments arising out of fraud or defalcation 

committed against particular financial institutions, displaces state‐law collateral 

estoppel).   

       Schouten’s state‐court judgment may have preclusive effect on his other §523(a) 

claims. See Grogan v. Garner, 498 U.S. 279, 284 n.11 (1991) (“[C]ollateral estoppel 

principles do indeed apply in discharge exception proceedings pursuant to § 523(a).”). 

The preclusive effect of the judgment on those claims is a question of state law. 

28 U.S.C. §1738; see also GASH Assocs. v. Village of Rosemont, 995 F.2d 726, 728 (7th Cir. 

1993). A Wisconsin circuit court entered a judgment confirming the arbitration award, 



                Case 16-02141-gmh    Doc 33    Filed 09/30/18     Page 8 of 46
thereby giving the award the “same force and effect . . . as . . . a judgment in an action; 

and it may be enforced as if it had been rendered in an action in the [circuit] court”. 

Wis. Stat. §788.14(3); see also Manu‐Tronics, Inc. v. Effective Mgmt. Sys., Inc., 471 N.W.2d 

263, 266 (Wis. Ct. App. 1991) (“Essential to arbitration remaining useful is the 

elementary principle that the doctrines of res judicata and collateral estoppel are 

applicable to arbitration awards.”).  

                                              a 

       Claim preclusion. Under Wisconsin law, “[t]he doctrine of claim preclusion 

provides that a final judgment on the merits in one action bars parties from relitigating 

any claim that arises out of the same relevant facts, transactions, or occurrences.” 

Kruckenberg v. Harvey, 694 N.W.2d 879, 884 (Wis. 2005). In applying this analysis, one 

“looks to see if the claim asserted in the second action should have been presented for 

decision in the earlier action, taking into account practical considerations relating 

mainly to trial convenience and fairness.” Id. (quoting Robert C. Casad & Kevin M. 

Clermont, Res Judicata: A Handbook on its Theory, Doctrine, and Practice 66 (2001)). 

       As a practical matter there is no opportunity to raise a §523(a) claim in litigation 

before one of the combatants files a bankruptcy petition. Until a party seeks a 

bankruptcy discharge it is unreasonable to expect that party or his creditors to litigate 

whether the party’s debts are of a kind §523(a) excepts from discharge. Because 

Schouten’s judgment against Jakubiak preceded Jakubiak’s bankruptcy filing, that 

judgment has no claim‐preclusive effect on whether §523(a) excepts Jakubiak’s debt to 

Schouten from discharge. See Brown v. Felsen, 442 U.S. 127 (1979) (section 523(a) claim 

not barred by res judicata); Hellenbrand Glass, LLC v. Pulvermacher (In re Pulvermacher), 

567 B.R. 881, 887 (Bankr. W.D. Wis. 2017) (“[C]laim preclusion does not apply in 

nondischargeability actions under section 523”.).  

                                              b 

       Issue preclusion. Under Wisconsin law, issue preclusion applies only to legal and 



             Case 16-02141-gmh       Doc 33    Filed 09/30/18      Page 9 of 46
factual questions that were actually litigated and necessary to an earlier proceeding’s 

resolution: “If the issue actually has been litigated and is necessary to the judgment, the 

. . . court must then conduct a fairness analysis to determine whether it is 

fundamentally fair to employ issue preclusion given the circumstances of the particular 

case at hand.” Mrozek v. Intra Fin. Corp., 699 N.W.2d 54, 61 (Wis. 2005) (citations 

omitted).  

       Wisconsin generally treats issues resolved by default judgment as not having 

been actually litigated: “In the case of a judgment entered by confession, consent, or 

default, none of the issues is actually litigated. Therefore, [the issue preclusion rule] 

does not apply with respect to any issue in a subsequent action.” Heggy v. Grutzner, 

456 N.W.2d 845, 849 (Wis. Ct. App. 1990) (insertion in original) (internal quotation 

marks omitted); see also Deminsky v. Arlington Plastics Mach., 638 N.W.2d 331, 346–47 

(Wis. Ct. App. 2001), aff’d as modified and remanded, 657 N.W.2d 411 (Wis. 2003).  

       Both Schouten’s state‐court judgment and the arbitration award were entered 

against Jakubiak in default. Issue preclusion is inapplicable. 

                                                B 

       Turning to Schouten’s individual claims, the parties’ main emphasis is on 

whether 11 U.S.C. §523(a)(19) excepts Jakubiak’s debt to Schouten from discharge. That 

provision, to the extent relevant here, excepts from discharge debts resulting from a 

judgment that is for a violation of certain securities laws. It states:  

          (a) A discharge under section 727 . . . of this title does not discharge an 
       individual debtor from any debt— . . .  

               (19) that— 

                  (A) is for— 

                      (i) the violation of any of the Federal securities laws (as that 
                  term is defined in section 3(a)(47) of the Securities Exchange Act 
                  of  1934),  any  of  the  State  securities  laws,  or  any  regulation  or 




              Case 16-02141-gmh       Doc 33      Filed 09/30/18       Page 10 of 46
                   order issued under such Federal or State securities laws; or 

                      (ii) common law fraud, deceit, or manipulation in connection 
                   with the purchase or sale of any security; and 

                    (B) results, before, on, or after the date on which the petition was 
                filed, from— 

                      (i) any judgment, order, consent order, or decree entered in 
                   any Federal or State judicial or administrative proceeding; 

                       (ii) any settlement agreement entered into by the debtor; or 

                      (iii) any court or administrative order for any damages, fine, 
                   penalty,  citation,  restitutionary  payment,  disgorgement 
                   payment,  attorney  fee,  cost,  or  other  payment  owed  by  the 
                   debtor. 

11 U.S.C. §523(a)(19). To establish that §523(a)(19) excepts the debt from discharge 

Schouten must demonstrate that “(1) the debt stems from a violation of federal or state 

securities laws or common law fraud in connection with the purchase or sale of a 

security; and (2) the debt is memorialized in a judicial or administrative order or in a 

settlement agreement.” Simon v. Boccarsi (In re Boccarsi), 578 B.R. 800, 808 (Bankr. N.D. 

Ill. 2017); see also Bryant v. Clements (In re Clements), 570 B.R. 803, 808–09 (Bankr. W.D. 

Wis. 2017). 

                                               1 

       Both parties contend that summary judgment is appropriate on Schouten’s 

§523(a)(19) claim. They agree that the debt is memorialized in the judgment confirming 

the arbitration award. They disagree only about whether the debt is for a violation of an 

applicable securities law or a regulation or order issued under such a law. 

       Whether the award, and thus the debt, is for a violation of a securities law or a 

regulation or order issued under such law requires determining whether the award 

“results from” such a violation. 11 U.S.C. §523(a)(19)(B). See also Lunsford v. Process 

Techs. Servs., LLC (In re Lunsford), 848 F.3d 963, 967–68 (11th Cir. 2017); Cohen v. de la 



               Case 16-02141-gmh      Doc 33    Filed 09/30/18      Page 11 of 46
Cruz, 523 U.S. 213, 220 (1998).  

       Schouten contends that, as a matter of law, the debt memorialized in the 

confirmed award is for a securities‐law violation. CM‐ECF Doc. No. 14, at 8–9. (He does 

not argue that the debt stems from common‐law fraud in connection with the purchase 

or sale of a security.) Conversely, Jakubiak contends that, as a matter law, the judgment 

is not for a securities‐law violation but is instead for breach of contract. CM‐ECF Doc. 

No. 25, at 5.  

       In arguing that the arbitration award is for a securities‐law violation, Schouten 

emphasizes the award’s statement that Jakubiak knew or should have known that 

“securities laws” prohibited Jakubiak from borrowing money from Schouten. He relies 

on the following statement from the arbitration award: 

       Respondent  Jakubiak  knew,  or  should  have  known,  that  securities  law 
       prohibits  brokers  from  borrowing  money  from  clients.  Attachments  to 
       claim  .  .  .  [i]ndicate  that  Respondent  Jakubiak  personally  received  four 
       checks  from  .  .  .  [Schouten]  without  an  indicated  investment  purpose  or 
       action for [Schouten]. 

       Respondent  Stout  acted  improperly  in  facilitating  Respondent  Jakubiak’s 
       transferring of Claimant Schouten’s annuity amounts.  

CM‐ECF Doc. No. 20‐2, at 2.  

       Jakubiak, on the other hand, contends that the award is based solely on his 

failure to repay the loans as he promised. CM‐ECF Doc. No. 25, at 5. Jakubiak 

emphasizes that the arbitrator awarded Schouten $75,000, the total amount Jakubiak 

borrowed from Schouten, rather than the amount Schouten alleged flowed from 

Jakubiak’s annuity‐flipping scheme. CM‐ECF Doc. No. 20, at 5–9. Jakubiak also 

juxtaposes the $75,000 award against Jakubiak with the arbitrator’s award of $16,142.41 

against Stout, who allegedly facilitated Jakubiak’s annuity dealings on Schouten’s 

behalf. CM‐ECF Doc. No. 29, at 32:54–33:35, 48:01–49:40. In explaining the $16,142.41 

award against Stout, the arbitrator wrote that this was the amount Schouten “lost in the 




             Case 16-02141-gmh       Doc 33     Filed 09/30/18      Page 12 of 46
transfer” from the American Investors Life Annity to Forethought Destination Indexed 

Annuity—one of the allegedly wrongful investments Schouten claimed Jakubiak and 

Stout orchestrated. CM‐ECF Doc. No. 20‐2, at 2. In addition to not awarding this lost‐in‐

the‐transfer amount against Jakubiak, the arbitration award states, “All other relief 

requests are denied.” Id. Jakubiak reads these statements to mean that the award against 

him was only for breach of contract, rather than for violating a securities law. 

Additionally, Jakubiak contends that the only prohibition on borrowing Schouten 

alleged was FINRA Rule 3240, which, he argues, (1) is not a “securities law” or a 

“regulation” issued under a federal securities law within the meaning of §523(a)(19); 

(2) did not apply to him when Schouten made the loans; and, (3) even if violated, could 

not give rise to the debt. CM‐ECF Doc. No. 25, at 4–6. 

                                                2 

       To determine whether the debt resulting from the confirmed arbitration award is 

“for” a violation of a federal or state securities law the court must interpret the award. 

The law of the state entering judgment confirming the award, here, Wisconsin, controls 

that interpretation. See Bone v. City of Lafayette, 919 F.2d 64, 66 (7th Cir. 1990); U.S. ex rel. 

Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992). 

       Wisconsin courts “interpret[] judgments in the same manner as other written 

instruments.” Morrison v. Rankin, 760 N.W.2d 441, 445 (Wis. Ct. App. 2008). Courts 

interpret unambiguous judgments based solely on their terms. Id. But when a judgment 

is ambiguous—when its terms are open “to more than one reasonable interpretation, 

either on its face or as applied to the extrinsic facts to which it refers”—a court must 

interpret the judgment in light of the context and circumstances in which it arose. Id.; 

see also Estate of Schultz v. Schultz, 535 N.W.2d 116, 118–19 (Wis. Ct. App. 1995).  

                                                a 

       Neither the arbitration award nor the judgment confirming it unambiguously 

awards damages against Jakubiak for violation of a securities law to which §523(a)(19) 



            Case 16-02141-gmh         Doc 33     Filed 09/30/18      Page 13 of 46
applies. The award says that (a) “Jakubiak knew, or should have known, that securities 

law prohibits brokers from borrowing money from clients” and (b) Jakubiak received 

funds from Schouten that had no investment purpose. CM‐ECF Doc. No. 20‐2, at 2. The 

award does not specify the “securities law” to which it refers.  

       Schouten argues that by “securities law” the award means that Jakubiak violated 

a rule promulgated first by the National Association of Securities Dealers (NASD) and 

subsequently by FINRA. Schouten then argues that this rule is a “securities law” for 

§523(a)(19) purposes. He asserts that “violation of FINRA rules is . . . a violation of rules 

that the Securities Exchange Commission prescribes, and falls within the § 523(a)(19) 

Subsection A requirement [that the debt be for the violation of federal or state securities 

laws].” CM‐ECF Doc. No. 14, at 9 n.3; see also CM‐ECF Doc. No. 23, at 9–10.  

       Jakubiak correctly responds that FINRA rules are not federal “securities laws” 

within the meaning of §523(a)(19). CM‐ECF Doc. No. 20, at 5–6. Section 523(a)(19) only 

applies to “Federal securities laws (as that term is defined in section 3(a)(47) of the 

Securities Exchange Act of 1934), any of the State securities laws, or any regulation or 

order issued under such Federal or State securities laws”. 11 U.S.C. §523(a)(19)(A)(i). 

Section 3(a)(47) of the Securities Exchange Act of 1934 states: 

       The term “securities laws“ means the Securities Act of 1933 (15 U.S.C. 77a 
       et  seq.),  the  Securities  Exchange  Act  of  1934  (15  U.S.C.  78a  et  seq.),  the 
       Sarbanes‐Oxley Act of 2002 [15 U.S.C. 7201 et seq.], the Trust Indenture Act 
       of  1939  (15  U.S.C.  77aaa  et  seq.),  the  Investment  Company  Act  of  1940 
       (15 U.S.C. 80a–1 et seq.), the Investment Advisers Act of 1940 . . . [15 U.S.C. 
       80b–1 et seq.], and the Securities Investor Protection Act of 1970 (15 U.S.C. 
       78aaa et seq.). 

15 U.S.C. §78c(a)(47). 

       FINRA rule 3240 is not among these federal statutes, nor is it a “regulation or 

order” issued under any of these statutes by a government agency. FINRA is a private, 

non‐profit corporation whose members are registered brokers and dealers of securities 




            Case 16-02141-gmh          Doc 33      Filed 09/30/18       Page 14 of 46
in the United States. See FINRA Certificate of Incorporation and FINRA By‐Laws, 

Article 1, available at http://finra.complinet.com (last visited Sept. 26, 2018). The 

Seventh Circuit has explained that FINRA is a private regulator of the securities 

industry that promulgates its own governing rules with SEC oversight: 

            FINRA  is  a  private,  non‐profit  corporation  that  is  registered  with  the 
       Securities  and  Exchange  Commission  (SEC)  as  a  “national  securities 
       association.”  Such  private  regulation  was  made  possible  by  the  Maloney 
       Act, which provided for the establishment of self‐regulatory organizations 
       to oversee the securities markets. 15 U.S.C. §§ 78o et seq. In this capacity 
       FINRA  creates and  enforces  rules that  govern the  industry  alongside  the 
       SEC and is subject to significant SEC oversight. The SEC must approve all 
       of FINRA’s rules, 15 U.S.C. § 78s(b)(1), and the SEC may abrogate, add to, 
       and delete from all FINRA rules as it deems necessary. 15 U.S.C. § 78s(c).  

Aslin v. FINRA, 704 F.3d 475, 476 (7th Cir. 2013). FINRA rule 3240 was promulgated by 

FINRA, rather than by the SEC, and Schouten does not argue otherwise.  

       Instead, Schouten argues that SEC oversight transforms all of FINRA’s rules into 

regulations under the federal securities laws described in §523(a)(19). Schouten states, 

“[V]iolation of FINRA rules is . . . a violation of rules that the Securities Exchange 

Commission prescribes, and falls within [] § 523(a)(19) . . . .” CM‐ECF Doc. No. 14, at 9 

n.3. He contends further that, so understood, “FINRA rules have the status of federal 

law”. See CM‐ECF Doc. No. 23, at 9 (citing 15 U.S.C. §78s(c); Empire Fin. Grp., Inc. v. 

FINRA, 2009 WL 10644856, *4–6 (S.D. Fla. Jan. 15, 2009)).   

       Schouten is correct that (1) FINRA’s rulemaking is supervised by the SEC; 

(2) federal law requires securities brokerage firms to register with FINRA; and 

(3) FINRA’s rules require brokerage firms’ employees to register with FINRA. See Aslin, 

704 F.3d at 476. But none of this, nor anything else, transforms FINRA’s rules into 

“regulations” or “orders” issued under the pertinent securities laws. See Ford v. 

Hamilton Invs, Inc., 29 F.3d 255, 259 (6th Cir. 1994) (“A breach of the NASD rules does 

not present a question that arises under the laws of the United States within the 




            Case 16-02141-gmh         Doc 33      Filed 09/30/18      Page 15 of 46
meaning of 28 U.S.C. §1331 . . . .”); Kenosha Unified Sch. Dist. v. Stifel Nicolaus & Co., 

607 F. Supp. 2d 967, 977–78 (E.D. Wis. 2009) (FINRA rules are not “rules” or 

“regulations” for purposes of section 27 of the Securities Exchange Act of 1934, 

15 U.S.C. §78aa.).  

       Even accepting that FINRA rules may have the “effect” of federal law for some 

purposes, that effect does not transform those rules into “regulation[s] . . . issued under 

. . . Federal or State securities laws” for purposes of §523(a)(19). The federal securities 

laws to which §523(a)(19) refers expressly authorize the SEC to promulgate regulations 

through notice‐and‐comment rulemaking. See 15 U.S.C. §§77s(a), 78w(a), 80a‐37(a), 80b‐

11(a) & 7202(a). The SEC’s oversight of FINRA does not transform private‐party rules 

into “regulations” as that term is used in §523(a)(19).  

       Schouten’s fallback argument is that, because the SEC may only approve FINRA 

rules that are consistent with the Securities Exchange Act and regulations promulgated 

under it, “violation of an SEC[‐]approved FINRA Rule is also a violation of federal 

securities law.” CM‐ECF Doc. No. 23, at 9–10. This is unpersuasive too.  

       FINRA’s no‐loan‐solicitation rule can be consistent with federal law’s prohibitions 

on the use of manipulative, deceptive, or fraudulent devices in connection with the 

purchase or sale of any security even if not every loan solicitation that offends the 

FINRA rule would also constitute an unlawful device in connection with the purchase 

or sale of a security. Schouten’s focus on a violation of the FINRA rule, which is not 

itself a violation of a securities law or regulation within the scope of §523(a)(19), 

underscores the difficulty of inferring from the award that the award is for the violation 

of a covered securities law. If, as Schouten supposes, the award’s statement that 

“Jakubiak knew, or should have known, that securities law prohibits brokers from 

borrowing money from clients” was premised on FINRA rule 3240, then the award is 

not for a violation of securities laws to which §523(a)(19) applies.  

       The award’s text simply does not reasonably establish that the award is based on 



            Case 16-02141-gmh         Doc 33    Filed 09/30/18      Page 16 of 46
a violation of a securities law that is covered by §523(a)(19). As the award’s summary of 

Schouten’s claims explains, Schouten alleged causes of action for “fraud and 

misrepresentations; unsuitability; breach of contract and implied covenant of good faith 

and fair dealing; breach of fiduciary duty; negligent supervision; and respondeat 

superior.” CM‐ECF Doc. No. 20‐2, at 1 (emphasis added). The award describes 

Schouten’s claims as based in part on an allegation “that [Schouten] gave Jakubiak 

$75,000 in personal loans which have never been repaid”—a statement that fits far more 

naturally with an award for breach of contract than for a violation of securities laws. Id. 

              Additionally, the award’s claim description demonstrates that the arbitrator was 

aware that Schouten contended “that Jakubiak and Stout engaged in this annuity 

flipping strategy”, which was “responsible for all surrender fees and loss of profits to 

his account.” Id. But, although the award directs Stout to pay $16,142.41—the amount 

Schouten allegedly lost in one of the annuity transfers—it does not also require 

Jakubiak to pay this amount. Id. at 2. Instead, the award directs Jakubiak to pay 

$75,000—the amount of the unrepaid loans—“in compensatory damages” without 

specifying what this amount is intended to compensate. Id. A reasonable inference—

indeed, the most reasonable inference—is that the award compensates Schouten for the 

$75,000 of loans that Jakubiak never repaid.  

              In all events, the award’s text does not clearly state that the award is “for” a 

violation of a covered securities law.2  



                                                            
2 Schouten argues in a footnote that sections of the Wisconsin Statues and the Wisconsin Administrative 
Code prohibit persons who advise customers about insurance to engage in personal financial transactions 
with those customers. CM‐ECF Doc. No. 23, at 10 n.8 (discussing Wis. Stat. §628.02; Wis. Admin. Code 
Ins. §6.60). Undeveloped arguments in footnotes are waived. Harmon v. Gordon, 712 F.3d 1044, 1053 (7th 
Cir. 2013) (collecting cases); Gross v. Town of Cicero, 619 F.3d 697, 704–05 (7th Cir. 2010). Moreover, the 
provisions cited are part of Wisconsin’s insurance laws and regulations, not its securities laws and 
regulations. And Schouten’s arbitration complaint did not refer to these insurance‐law provisions, so the 
award cannot reasonably be understood to be “for” their violation. See CM‐ECF Doc. No. 16.  




                         Case 16-02141-gmh                     Doc 33   Filed 09/30/18   Page 17 of 46
                                               b 

       Where an award is unclear, Wisconsin interpretive law, as explained earlier, 

directs one next to review the context and circumstances in which the award arose.  

       Schouten’s statement of claim in the arbitration alleged that Jakubiak “knowingly 

and recklessly made representations and recommendations . . . which [representations] 

acted as a fraud, in violation of the securities laws including Rule 10b‐5 of the Securities 

Exchange Act of 1934 and Wis. Stat. §§551.501 et. seq.” CM‐ECF Doc. No. 16, ¶37. 

Schouten’s claim pleaded, as one of these representations, a failure to disclose that 

FINRA Rule 3240 prohibited Jakubiak from soliciting loans. Id. ¶39g. Schouten alleged 

that the intent of these misrepresentations “and omissions was to induce Schouten into 

switching his annuities despite the significant surrender penalties, and to induce Schouten 

into providing personal loans to Jakubiak at great personal risk.” Id. ¶40 (emphasis added). 

Schouten further alleged that, as a result of the misrepresentations and omissions, he 

“suffered substantial surrender charges, lost future earnings, and lost loan principal”, 

which, “[p]ursuant to Wis. Stat. §551.509, . . . entitled [Schouten] to actual damages 

along with reasonable attorney fees.” Id. ¶¶42–43 (emphasis added). Section 551.509 

provides civil remedies for violations of Wisconsin securities law.  

       These allegations provide some support for interpreting the award to be “for” a 

violation of a securities law covered by §523(a)(19): The arbitrator expressly found that 

“Jakubiak knew, or should have known, that securities law prohibits brokers from 

borrowing money from clients” and “Jakubiak personally received four checks from 

Claimant Schouten without an indicated investment purpose or action for Claimant.” 

CM‐ECF Doc. No. 20‐2, at 2. While the arbitrator’s finding is opaque, it could be 

understood in context as ruling that in borrowing $75,000 from Schouten, Jakubiak 

knowingly failed to disclose, in violation of Rule 10b‐5 and Wisconsin securities law, 

that he was prohibited from making that solicitation. The arbitrator might have based 

his decision to direct Jakubiak to pay the principal loan amount—$75,000—on 



            Case 16-02141-gmh        Doc 33     Filed 09/30/18     Page 18 of 46
Schouten’s allegation that part of his claimed injury from the fraudulent omission was 

the loss of the “loan principal”. CM‐ECF Doc. No. 16, ¶42.  

       Perhaps. But the award taken in context with Schouten’s statement of claim can 

also be understood to direct Jakubiak to pay the principal loan amount based on 

Schouten’s claim for “breach of contract and implied covenant of good faith and fair 

dealing”. Id. at 19–20 (capitalization altered). Schouten pleaded in this claim that he 

sought to recover “incurred actual damages” for “a gross breach of the duty of care of 

investment advisers, breach of duty of good faith and fair dealing, and reckless 

disregard for [Jakubiak’s and the other respondents’] contractual obligations.” Id. ¶¶57–

58. And, although this breach‐of‐contract claim incorporates all of the complaint’s 

previous allegations, nothing about the claim’s allegations suggests in context that the 

claim should be understood to arise under federal or state securities law. The breach‐of‐

contract claim arises at least in part, if not entirely, under state contract law.  

       The award’s findings that “Jakubiak knew, or should have known, that securities 

law prohibits brokers from borrowing from clients” and that Jakubiak received loans 

from Schouten are just as consistent with understanding the award to be based on 

Schouten’s breach‐of‐contract claim, which includes an allegation that Jakubiak 

recklessly disregarded contractual obligations, as with Schouten’s fraud claim. In his 

breach‐of‐contract claim Schouten alleged, among other things, “Respondents’ 

recommendations to switch annuities multiple times, and four‐time solicitation of Schouten 

for personal loans, constitutes a gross breach of the duty of care of investment advisers, 

breach of good faith and fair dealing, and reckless disregard for their contractual 

obligations.” Id. ¶57 (emphasis added). Based on these acts, Schouten pleaded in the 

breach‐of‐contract claim that he “incurred actual damages as a direct and proximate 

result in an amount to be determined at hearing.” Id. ¶58. The arbitrator’s finding that 

“Jakubiak knew, or should have known, that securities law prohibits brokers from 

borrowing from clients” thus can also be understood to base liability on the reckless‐



            Case 16-02141-gmh         Doc 33    Filed 09/30/18      Page 19 of 46
disregard‐of‐contractual‐obligations theory for relief contained in Schouten’s breach‐of‐

contract claim. The arbitrator might have concluded that the loss Schouten “incurred as 

a direct and proximate result” of this (allegedly reckless) breach of contract amounts to 

“$75,000.00 in compensatory damages”—the amount the arbitrator awarded against 

Jakubiak. Again, the simplest explanation of the $75,000 award is that it is 

compensation for the $75,000 unpaid loan principal.  

       Neither of these competing ways of understanding the arbitration award is 

satisfactory. The fraud and misrepresentation claim alleges that (a) “[t]he intent of [the] 

representations and omissions was to induce Schouten into switching his annuities 

despite the significant surrender penalties, and to induce Schouten into providing 

personal loans to Jakubiak”; and (b) “[b]y reason of the aforementioned acts of 

Respondents, Schouten suffered substantial surrender charges, lost future earnings, and 

lost loan principal.” Id. ¶¶40 & 42 (emphasis added). The award limits the 

compensatory damages against Jakubiak to $75,000—the loan principal. But it also 

awards compensatory damages of $16,142.41 against Stout—damages the award bases 

on the surrender penalties from one of the annuity switches; a switch Schouten’s 

complaint alleged was orchestrated by Jakubiak. If the arbitrator determined that Stout 

was liable on the misrepresentation claim, there is no apparent reason why the award 

does not also require Jakubiak to pay at least $16,142.41 to compensate Schouten for the 

wrongful annuity flipping. If the award was based on an allegation that Jakubiak 

violated the securities laws, why was the award limited to the amount Schouten loaned 

Jakubiak? And, in awarding damages limited to the loan principal, why did the 

arbitration award emphasize that Jakubiak “knew, or should have known, that 

securities law prohibits brokers from borrowing from clients”? CM‐ECF Doc. No. 20‐2, 

at 2. Ultimately, the context and circumstances leave substantial doubt about whether 

the confirmed arbitration award is for a violation of federal or state securities law, as 

§523(a)(19)’s exception from discharge requires.  



            Case 16-02141-gmh       Doc 33     Filed 09/30/18     Page 20 of 46
          “Exceptions to discharge are to be narrowly construed, and because of the fresh 

start objectives of bankruptcy, doubt is to be resolved in the debtor’s favor.” Affordable 

Bail Bonds, Inc. v. Sandoval (In re Sandoval), 541 F.3d 997, 1001 (10th Cir. 2008) (internal 

quotation marks omitted). The doubt about the nature of the arbitration award is 

immutable: there are no disputed facts that might further clarify whether the award 

was for a securities‐law violation. Both parties approach the interpretation of the 

judgment as a question of law. The immutable doubt about the basis for the award 

requires the court to grant summary judgment for Jakubiak on Schouten’s §523(a)(19) 

claim. 

                                               C 

          Schouten also pleads that Jakubiak’s debt was for (i) money obtained because of 

fraud or false representations, which §523(a)(2) renders nondischargeable, and (ii) a 

willful and malicious injury, which §523(a)(6) renders nondischargeable. The discharge 

exceptions found in §523(a)(2) and (6), however, do not apply unless the creditor 

commences an adversary proceeding so claiming before the deadline set by Federal 

Rule of Bankruptcy 4007. See 11 U.S.C. §523(c) & Fed. R. Bankr. P. 4007(c); Case No. 15‐

21424, CM‐ECF Doc. No. 3.  

          Schouten’s deadline to request a determination that Jakubiak’s debt was 

nondischargeable under §523(a)(2) or (6) expired June 1, 2015—60 days after the March 

31, 2015 first meeting of creditors in Jakubiak’s case. See Fed. R. Bankr. P. 4007(c). 

Because Schouten did not make a timely request, he is not entitled to a 

nondischargeability determination under §523(a)(2) or (6), and the court must grant 

summary judgment in Jakubiak’s favor on those claims. 

                                              D 

          Schouten didn’t timely request a nondischargeability determination under 

§523(a)(2) or (6) because, as mentioned earlier, he didn’t know that Jakubiak had filed a 

bankruptcy petition. CM‐ECF Doc. No. 1, ¶¶126–127; CM‐ECF Doc. No. 4, ¶61. 



              Case 16-02141-gmh      Doc 33     Filed 09/30/18     Page 21 of 46
Schouten didn’t know because in addition to not scheduling the debt to Schouten, 

Jakubiak didn’t list Schouten as a creditor or include him on the mailing list that the 

bankruptcy clerk uses to send creditors notice of the bankruptcy.  

       These facts give rise to Schouten’s claim that Jakubiak’s debt is nondischargeable 

under §523(a)(3). Section 523(a)(3) states in relevant part as follows: 

          (a) A discharge under [chapter 7] . . . does not discharge an individual 
       debtor from any debt— 

               . . . 

               (3) neither listed nor scheduled . . . in time to permit— 

                   (A) if such debt is not of a kind specified in . . . [§523(a)(2), (4), or 
               (6)], timely filing of a proof of claim, unless such creditor had notice 
               or actual knowledge of the case in time for such timely filing; or 

                  (B) if such debt is of a kind specified in . . . [§523(a)(2), (4), or (6)], 
               timely  filing  of  a  proof  of  claim  and  timely  request  for  a 
               determination of dischargeability of such debt under one of such 
               paragraphs, unless such creditor had notice or actual knowledge of 
               the case in time for such timely filing and request . . . . 

11 U.S.C. §523(a)(3) (emphasis added). Under §523(a)(3)’s plain text, if Jakubiak failed to 

(i) include Schouten on his list of creditors or (ii) schedule Schouten’s claim in time for 

Schouten to file a proof of claim and Schouten was otherwise unaware of the 

bankruptcy, the debt is excepted from discharge, regardless of whether the debt is of a 

type specified in §523(a)(2), (4), or (6). 

                                                 1 

       Jakubiak does not dispute that he failed to list Schouten and schedule the 

Schouten debt before Jakubiak received his discharge in June 2015 and the court closed 

his bankruptcy case. And the bankruptcy case record so demonstrates. Case No. 15‐

21424, CM‐ECF Doc. No. 20, at 5; see Case No. 15‐21424, CM‐ECF Doc. No. 1, at 18–20.  




             Case 16-02141-gmh         Doc 33     Filed 09/30/18       Page 22 of 46
       Federal Rule of Bankruptcy Procedure 3002 governs the timely filing of claims. 

See 11 U.S.C. §502(b)(9); see also In re Pajian, 785 F.3d 1161, 1163–65 (7th Cir. 2015); In re 

Greenig, 152 F.3d 631, 634 (7th Cir. 1998); 4 Collier On Bankruptcy ¶523.09[3][a] (Richard 

Levin & Henry J. Sommer eds., 16th ed. 2018). In 2015, when the Jakubiaks commenced 

their case, Rule 3002(c) provided in relevant part that “[i]n a chapter 7 liquidation . . . a 

proof of claim is timely filed if it is filed not later than 90 days after the first date set for 

the meeting of creditors called under § 341(a) of the Code”. Fed. R. Bankr. P. 3002(c) 

(2014).  

       Jakubiak admits that Schouten did not have notice or actual knowledge of the 

Jakubiaks’ case “in time to permit timely filing of a proof of claim”. See CM‐ECF Doc. 

No. 1, ¶¶ 94; 124–127; CM‐ECF Doc. No. 4, ¶¶ 47; 60–61. Even if all that Jakubiak means 

by this is that Schouten did not have notice or actual knowledge of the bankruptcy 

before the 90‐day period stated in Federal Rule of Bankruptcy 3002(c) ended, §523(a)(3) 

excepts Jakubiak’s debt to Schouten from discharge if the general deadline set forth in 

Rule 3002(c) controls. 

                                                a 

       Rule 3002(c)’s general deadline, though, is subject to several exceptions, one of 

which, Rule 3002(c)(5), applies in so‐called no‐asset cases under chapter 7, like the 

Jakubiaks’ case. Rule 3002(c)(5) states that when the bankruptcy clerk has given 

creditors notice “of insufficient assets . . . and subsequently the trustee notifies the court 

that payment of a dividend appears possible,” the bankruptcy clerk must “give at least 

90 days’ notice by mail to creditors of that fact and of the date by which proofs of claim 

must be filed.” Fed. R. Bankr. P. 3002(c)(5) (emphasis added). 

       By its plain terms, Rule 3002(c)(5) does not apply here—at least, it does not apply 

yet. The bankruptcy clerk sent the Jakubiaks’ creditors a no‐asset notice, but that notice 

is merely necessary to trigger the exception to Rule 3002(c)’s general deadline for filing 

proofs of claim, it is not sufficient. To activate Rule 3002(c)(5), the trustee must notify the 



             Case 16-02141-gmh         Doc 33    Filed 09/30/18       Page 23 of 46
court that payment of a dividend appears possible, and the clerk must then notify 

creditors “that payment of a dividend appears possible . . . and of the date by which 

proofs of claim must be filed.” Fed. R. Bankr. P. 3002(c)(5).  

        In the Jakubiaks’ case, the trustee never notified the court that payment of a 

dividend appeared possible. So Rule 3002(c)(5) has neither required nor authorized the 

clerk to give creditors notice of a new deadline for filing proofs of claim. By the plain 

language of Rule 3002(c), therefore, the “time [for] . . . timely filing of a proof of claim” 

under §523(a)(3) ended 90 days after the March 31, 2015 first meeting of creditors, and 

has never been expanded by operation of subparagraph (c)(5). Jakubiak, as discussed 

earlier, has admitted that the 90‐day period passed before he either listed or scheduled 

his debt to Schouten and before Schouten had either notice or actual knowledge of the 

case. Thus, under a plain reading of Rule 3002(c) and §523(a)(3), Jakubiak’s debt to 

Schouten is excepted from discharge, regardless of whether it is of a kind specified in 

§523(a)(2), (4), or (6). 

                                               b 

        Courts have eschewed this plain reading. They largely disregard the text of Rule 

3002(c) and reason that the clerk’s notice of no assets means that there is no deadline to 

file proofs of claim unless the clerk sets a deadline under Rule 3002(c)(5). E.g., Stucker v. 

Cardinal Bldg. Materials, Inc. (In re Stucker), 153 B.R. 219, 221 (Bankr. N.D. Ill. 1993) (“In a 

no asset case,” if “a no asset notice has been sent out”, then “there can never be a time 

when it is too late to permit the timely filing of a proof of claim”, unless “assets of the 

bankruptcy estate are ever found upon which dividends can be paid,” in which case “a 

new notice will be sent advising of a claims bar date and directing that proofs of claim 

be filed prior thereto.”); In re Mendiola, 99 B.R. 864, 867 (Bankr. N.D. Ill. 1989) (“[T]here 

is no time limit on the filing of proofs of claim in no‐asset Chapter 7 cases.”); In re 

Karamitsos, 88 B.R. 122, 123 (Bankr. S.D. Tex. 1988) (“[I]n a no asset Chapter 7 case, there 

is never a claim filing period.”); In re Padilla, 84 B.R. 194, 195 (Bankr. D. Colo. 1987) (In 



             Case 16-02141-gmh        Doc 33    Filed 09/30/18      Page 24 of 46
“a ‘no‐asset’ Chapter 7 case, the time for filing a claim . . . never . . . expire[s] unless 

some non‐exempt assets are discovered.”); see also, e.g., Beezley v. California Land Title 

Co. (In re Beezley), 994 F.2d 1433, 1436 (9th Cir. 1993) (O’Scannlain, J., concurring) (“The 

critical point here is that in most cases filed under Chapter 7 . . . , ‘the date to file claims 

is never set . . . .’” (quoting Advent Mold, Inc. v. Walendy (In re Walendy), 118 B.R. 774, 775 

(Bankr. C.D. Cal. 1990)); In re Candelaria, 121 B.R. 140, 144 (E.D.N.Y. 1990) (“[I]n a no 

asset Chapter 7 case, the time for filing a claim . . . . remains open indefinitely until non‐

exempt assets are found.”); In re Corgiat, 123 B.R. 388, 389 (Bankr. E.D. Cal. 1991) (“The 

exception has now subsumed the general rule, so that in most cases there is no time 

limit . . . set by the Clerk’s office for creditors to file their proofs of claim.”).3 

              The primary consequence of this view is that courts generally treat §523(a)(3) as 

not applying to no‐asset debtors’ “garden‐variety” debts—that is, debts that are not of a 

type specified in §523(a)(2), (4), or (6)—even if the debtor knowingly fails to list or 

schedule the debt. E.g., Mendiola, 99 B.R. at 867 (“Section 523(a)(3)(A) is not applicable 

in a no‐asset case, because there can never be a time when it is too late ‘to permit timely 

filing of a proof of claim.’”). And achieving this outcome by reading Rule 3002(c)(5) to 

eliminate the deadline by which creditors must file proofs of claim leads to peculiar 


                                                            
3 Official Form 309A, effective December 1, 2015, is titled “Notice of Chapter 7 Bankruptcy Case—No 
Proof of Claim Deadline”, available at http://www.uscourts.gov/forms/meeting‐creditors‐notices/notice‐
chapter‐7‐bankruptcy‐case‐no‐proof‐claim‐deadline‐individuals (last visited Sept. 28, 2018). “Official 
Bankruptcy Forms are approved by the Judicial Conference and must be used under Bankruptcy Rule 
9009.” Id. This might suggest that the Judicial Conference has endorsed the construction of the Rules 
discussed above, but the committee notes on the title change to that and other related forms state: “The 
four versions of the form for chapter 7 cases have been renamed to state whether the notice specifies a 
deadline for filing proofs of claim, rather than whether the case is an ‘asset’ or ‘no‐asset’ case.” Official 
Form 309 committee notes for 2015 (emphasis added), available at http://www.uscourts.gov/forms/
meeting‐creditors‐notices/notice‐chapter‐7‐bankruptcy‐case‐no‐proof‐claim‐deadline‐individuals (last 
visited Sept. 28, 2018). In other words, Form 309A’s title does not establish that there is no proof of claim 
deadline; it simply indicates that the form does not specify one. Notably, however, if there is no applicable 
exception from Rule 3002(c)’s general deadline, as the discussion above suggests, the form does not 
provide the notice of the claims‐filing deadline as required by Rule 2002(f)(3). 




                         Case 16-02141-gmh                     Doc 33   Filed 09/30/18   Page 25 of 46
results. For example, in a no‐asset chapter 7 case in which payment of a dividend never 

appears possible, each unscheduled garden‐variety debt is excepted from discharge until 

the moment the creditor gets notice of the bankruptcy case, at which point it is 

discharged. Recall §523(a)(3)’s text: all unscheduled debts are excepted from discharge 

unless the creditor has notice or actual knowledge of the bankruptcy case in time to file a 

timely proof of claim. If a debt is never scheduled and there is no deadline to file a proof 

of claim, then the debt is discharged at the instant the creditor learns of the case. Until 

then, however, §523(a)(3) excepts the debt from discharge because the debt is not 

scheduled and the creditor lacks notice or knowledge of the case “in time” to file a 

claim. A no‐asset debtor can thus discharge omitted garden‐variety debts simply by 

informing creditors months or years after the case closes that the debtor received a 

bankruptcy discharge.  

       For the most part, courts do not acknowledge these oddities, though the Sixth 

Circuit did in Zirnhelt v. Madaj (In re Madaj): 

            In a Chapter 7 no‐asset case, . . . the creditors cannot recover from the 
       estate  because  there  is  nothing  to  recover.  For  this  reason,  there  is  no 
       deadline  for  filing  a  timely  proof  of  claim  in  a  no‐asset  case.  Technically 
       speaking, therefore, no matter when the creditor learns of the bankruptcy, 
       he  is  able  to  file  a  timely  claim.  Because  § 523(a)(3)(A)  excepts  the 
       unscheduled debt from discharge “unless such creditor had notice or actual 
       knowledge  of  the  case  in  time  for  such  timely  filing,”  the  moment  the 
       creditor  receives  notice  or  knowledge  of  the  bankruptcy  case, 
       § 523(a)(3)(A) ceases to provide the basis for an exception from discharge. 
       Consequently, the debt is at that point discharged. 

149 F.3d 467, 470 (6th Cir. 1998) (emphasis added). Madaj explains that, while this 

“result may seem strange at first blush, . . . it makes sense [given] . . . the type of debt 

involved and the nature of a no‐asset case.” Id.  

       But any “sense” one can make of this conclusion that unscheduled garden‐

variety debts are discharged notwithstanding §523(a)(3) relies solely on policy 




            Case 16-02141-gmh          Doc 33      Filed 09/30/18       Page 26 of 46
preferences and presumptions about statutory purpose, rather than text. Madaj, for 

example, is typical in presuming that §523(a)(3)(A)’s purpose is limited to protecting 

creditors’ rights to receive assets from the bankruptcy estate and ruling that this 

purpose should control §523(a)(3)(A)’s application: 

       [T]here are no proceeds to be distributed to the creditors in a no‐asset case, 
       which renders the notice function served by the scheduling of debts far less 
       important. For precisely this reason, there is no deadline for the filing of 
       proofs of claim in a no‐asset case. For the most part, creditors in a no‐asset 
       case do not stand to gain by having their debts scheduled, nor do they stand 
       to lose by having their debts omitted from the schedules. Thus, it should 
       come  as  no  surprise  that  the  exception  contained  in  § 523(a)(3)(A)—
       designed as it is to prevent an ignorant creditor from suffering an unjust 
       loss  by  having  a  debt  discharged  without  his  knowing  it—operates 
       differently  in  no‐asset  cases  where  there  is  little  risk  that  a  creditor  will 
       suffer a disadvantage resulting from an unscheduled debt. 

Madaj, 149 F.3d at 470 (emphasis added).  

       If the Code and the Rules were written so that “there is no deadline for the filing 

of proofs of claim in a no‐asset case”, this explanation as to why would, perhaps, be 

convincing. Id. But, as already explained, the Code and the Rules are not so written. 

Rule 3002(c) provides a claims‐filing deadline for all chapter 7 cases. Rule 3002(c)(5) 

does not alter that deadline in no‐asset cases until the trustee reports that there likely 

are assets to be distributed and the clerk sets a superseding deadline. The Rules also 

expressly prohibit expanding the claims‐filing deadline for reasons not provided in 

Rule 3002(c). Fed. R. Bankr. P. 9006(b)(3).  

                                                   c 

       Even assuming that statutory purpose, rather than text, controls, §523(a)(3)’s 

history suggests that it was designed for a purpose other than, or in addition to, the 

purpose cited by the Madaj court and others (that is, to protect “ignorant creditor[s] 

from suffering . . . unjust loss[es]”). Madaj, 149 F.3d at 470. Section 523(a)(3) of the 1978 

Bankruptcy Code is largely derived from §17a(3) of the Bankruptcy Act of 1898. Both of 




            Case 16-02141-gmh           Doc 33      Filed 09/30/18       Page 27 of 46
these provisions reflect a significant change from the Bankruptcy Act of 1867. Act of 

Mar. 2, 1867, ch. 176, 14 Stat. 517. The Bankruptcy Act of 1867 allowed a debtor to 

discharge all “provable claims”, even if the debtor inadvertently failed to schedule the 

debt: 

              Under  the  bankruptcy  act  of  1867,  creditors  who  had  provable  claims 
         were barred by the bankrupt’s discharge, although such creditors’ names 
         were omitted from the schedules or so incorrectly given that they had no 
         actual  notice  of  the  bankruptcy  proceedings,  unless  the  omission  or 
         incorrect statement was fraudulent or intentional. 

Kreitlein v. Ferger, 238 U.S. 21, 35 (1915) (Day, J., dissenting) (internal citation omitted); 

see also Lamb v. Brown, 14 F. Cas. 988, 989 (D. Ind. 1875) (No. 8,011) (“[T]he [1867] act 

does not contemplate complete schedules in all cases, and yet it declares that the 

discharge shall release the bankrupt from all debts, etc., which were, or might have 

been proved against his estate” unless a creditor successfully “contest[s] the validity of 

[the] discharge on the ground that it was fraudulently obtained.”). 

         Congress took a different approach in the Bankruptcy Act of 1898. Section 17a(3) 

of the 1898 Act provided: “A discharge in bankruptcy shall release a bankrupt from all 

of his provable debts, except such as . . . have not been duly scheduled in time for proof 

and allowance, . . . unless such creditor had notice or actual knowledge of the 

proceedings in bankruptcy”. Act of July 1, 1898, §17a(3), ch. 541, 30 Stat. 544, 550. A few 

years later, in Birkett v. Columbia Bank, 195 U.S. 345 (1904), the Supreme Court explicated 

what is obvious from the text—that §17a(3) “attache[d] a punitive consequence” to a 

bankrupt’s neglect of his duty under §7a(8) of the Act to schedule his creditors. Id. at 

349 (emphasis added). Section 7a(8)’s provision requiring the debtor to schedule his 

creditors and §17a(3)’s related “punitive” language remained essentially unchanged for 

more than seven decades after the Court’s decision in Birkett.  

         In 1978, Congress passed the Bankruptcy Reform Act, reenacting title 11 of the 

United States Code and creating the modern Bankruptcy Code. Pub. L. No. 95‐598, 




              Case 16-02141-gmh        Doc 33     Filed 09/30/18      Page 28 of 46
92 Stat. 2549. The 1978 Code contained the language of §523(a)(3) at issue here. The 

reports submitted by the Senate and House Committees on the Judiciary state that 

§523(a)(3) was “derived from section 17a(3), follows current law, but clarifies some 

uncertainties generated by the case law construing 17a(3).” S. Rep. No. 95‐989, at 78 

(1978); H.R. Rep. No. 95‐595, at 364 (1977).4 According to those reports, §523(a)(3) 

excepts a debt from discharge “if it was not scheduled in time to permit timely action by 

the creditor to protect his rights, unless the creditor had notice or actual knowledge of 

the case.” S. Rep. No. 95‐989, at 78–79; H.R. Rep. No. 95‐595, at 364. If this legislative 

history suggests anything, it suggests that Congress was concerned that creditors with 

unscheduled debts would be unable to protect their rights in bankruptcy, so it sought to 

deter debtors from omitting debts from their schedules by enacting §523(a)(3), which, 

like §17a(3) before it, “attaches a punitive consequence” to a debtor’s failure to file 

complete and accurate schedules. See Birkett, 195 U.S. at 349. 

              In floor statements in September and October 1978, sponsors of the bankruptcy 

reform legislation in the House and Senate said that §523(a)(3) was “intended to 

overrule Birkett”. 124 Cong. Rec. 32282, 32399 (Sept. 28, 1978) (statement of Rep. 

Edwards); 124 Cong. Rec. 33872, 33998 (Oct. 5, 1978) (statement of Sen. DeConcini). On 

its face, this might suggest that Congress, in deriving §523(a)(3) from §17a(3), meant to 

strip the provision of the “punitive” construction applied to it by the Supreme Court in 

Birkett. But a close reading of Birkett and §523(a)(3) suggests an alternative goal. 


                                                            
4 The reports do not explain to what “uncertainties” in the case law they refer, but according to at least 
one source, “[t]hose ‘uncertainties generated by the case law’ were, of course, the uncertainties created by 
Robinson [v. Mann, 339 F.2d 547 (5th Cir. 1964)]”, in which, “[f]lagrantly ignoring Birkett, the Fifth Circuit 
held that schedules could be amended nunc pro tunc in extraordinary circumstances that appealed to the 
equitable discretion of the bankruptcy court . . . .” Lauren A. Helbling & Hon. Christopher M. Klein, The 
Emerging Harmless Innocent Omission Defense to Nondischargeability Under Bankruptcy Code § 523(a)(3)(A), 
69 Am. Bankr. L.J. 33, 56–57 (1995). “It was essential to create this legal fiction because Birkett left no room 
for a straightforward recognition of an equitable defense to the Bankruptcy Act’s nondischargeability 
provision.” Id. at 56 n.118. 




                         Case 16-02141-gmh                     Doc 33   Filed 09/30/18   Page 29 of 46
          In Birkett, the Supreme Court considered whether an unscheduled debt of a 

creditor who did not have notice of the case before the debtor received his discharge 

was, nonetheless, discharged. Birkett, 195 U.S. at 349.  The creditor had received notice 

of the bankruptcy in time to file a claim and in time to move to revoke the discharge; 

therefore, the debtor argued that the creditor had “actual knowledge of the proceedings 

in bankruptcy” for purposes of §17a(3). Birkett, 195 U.S. at 349–50 (quoting §17a(3), 

30 Stat. at 550). In rejecting that argument, the Court reasoned that “knowledge of the 

proceedings in bankruptcy” entailed more than knowledge of the opportunity to file a 

claim: 

          Actual  knowledge  of  the  proceedings,  contemplated  by  [§17a(3)]  is  a 
          knowledge in time to avail a creditor of the benefits of the law,—in time to 
          give him an equal opportunity with other creditors,—not a knowledge that 
          may come so late as to deprive him of participation in the administration 
          of the affairs of the estate, or to deprive him of dividends. 

Id. (citation omitted) (emphasis added). 

          In “overruling” Birkett, Congress took the vague language of §17a(3)—excepting 

from discharge debts “not . . . duly scheduled in time for proof and allowance, . . . 

unless [the] creditor had notice or actual knowledge of the proceedings in 

bankruptcy”—and replaced it with the clearer language of §523(a)(3), which excepts 

from discharge debts “neither listed nor scheduled . . . in time to permit . . . timely filing 

of a proof of claim and”, if applicable, “timely request for a determination of 

dischargeability . . . , unless [the] creditor had notice or actual knowledge of the case in 

time for such timely filing and request”. Compare §17a(3) (last codified at 11 U.S.C. 

§35(a)(3) (1976)), with 11 U.S.C. §523(a)(3) (1982). The clearest inference that arises from 

this change, given the legislative history, is that Congress meant to displace Birkett’s 

holding that an unscheduled debt can only be discharged based on the creditor’s actual 

knowledge of the bankruptcy case if the creditor learned about the case “in time to give 

him an equal opportunity with other creditors” to “avail [himself] of the benefits of the 




              Case 16-02141-gmh       Doc 33    Filed 09/30/18     Page 30 of 46
law”. See Birkett, 195 U.S. at 350. Congress chose, instead, to permit the discharge of an 

unscheduled debt based on the creditor’s actual knowledge of the case so long as the 

creditor knew about the case in time to meet certain deadlines broadly imposed upon 

creditors in a bankruptcy case—namely, the proof‐of‐claim deadline and the deadline to 

request a determination that a debt is of a kind excepted from discharge by §523(a)(2), 

(4), or (6).  

        Nothing about §523(a)(3) itself or the relevant legislative history indicates that 

Congress meant for that provision to not “attach[] a punitive consequence” to a debtor’s 

“neglect of [his] duty” to schedule his debts and list his creditors fully and accurately, 

as required by the Code, just like its predecessor, §17a(3), did. See id. at 349. A debtor’s 

duties under the Code, as Birkett observed, are “all directed to the purpose of a full and 

unreserved exposition of his affairs, property and creditors.” Id. That purpose is no less 

significant in a no‐asset case than it is in any other bankruptcy case. In fact, that purpose 

may be more significant in a no‐asset case because “no asset claims are easy to make; a 

creditor might want notice precisely to argue that there are assets even though the 

debtor asserts otherwise.” Colonial Sur. Co. v. Weizman, 564 F.3d 526, 532 (1st Cir. 2009). 

Thus, there is no historical reason why §523(a)(3) should be understood to operate 

differently depending on whether the debtor’s case lacks assets to distribute to 

creditors. 

        This is not to say that Congress designed §523(a)(3) to serve a single purpose or 

that the provision does not also serve to protect the right of creditors to file proofs of 

claim, as identified by Madaj and other decisions. Rather, the foregoing historical 

analysis shows that, even if one accepts the argument that courts can and should depart 

from the text of the Code and the Rules to advance some perceived underlying 

legislative purpose, that argument does not necessarily support the conclusion that 

there is no deadline for timely filing proofs of claim in all no‐asset cases. The history of 

§523(a)(3)’s discharge exception, which dates back to the late 19th century, suggests that 



                 Case 16-02141-gmh   Doc 33    Filed 09/30/18      Page 31 of 46
the exception was written to serve at least one purpose that is no less salient in no‐asset 

cases and, thus, that §523(a)(3) should not operate any differently in such cases except 

to the extent actually stated in the text of the Code and the Rules. 

                                                                        2 

              Jakubiak argues that, whatever conclusions one may draw from the preceding 

analysis, binding circuit precedent provides that §523(a)(3) does not except his debt to 

Schouten from discharge. He specifically relies upon Stark v. St. Mary’s Hospital (In re 

Stark), 717 F.2d 322 (7th Cir. 1983) (per curiam).5 Stark’s meaning and precedential effect, 

however, are far from pellucid. 

                                                                        a 

              The Starks filed a chapter 7 case soon after receiving medical care from St. Mary’s 

Hospital. Id. at 322. They did not schedule their debt to St. Mary’s, contending later that 

they believed that the hospital bill was covered by insurance. Id. at 322–23. About a year 

after the bankruptcy court granted the Starks a discharge, St. Mary’s obtained a 

judgment against the Starks for the unpaid services. Id. Then, according to the parties’ 

stipulated facts, “the STARKS filed a Motion for Relief under 28 U.S.C. 60 [read: Federal 

Rule of Civil Procedure 60] with the Bankruptcy Court and sought to have their estate 

reopened in order that the HOSPITAL’s debt could be added and subsequently 

discharged.” Id. at 323; see also Stark v. St. Mary’s Hospital (In re Stark), 26 B.R. 178, 179 

n.1 (C.D. Ill. 1982) (quoting Fed. R. Civ. P. 60(b)). The bankruptcy court denied the 

motion to reopen. 717 F.2d at 323. 

              The district court reversed the bankruptcy court’s ruling, holding that, “in a no 

asset case where a creditor can be restored to the same status he would have occupied if 

he had been listed, the debtor should be allowed to amend”. 26 B.R. at 180. The district 
                                                            
5 The Seventh Circuit originally issued the Stark decision as an unpublished order under Circuit Rule 35. 
Id. at 322 n.*. 




                         Case 16-02141-gmh                     Doc 33    Filed 09/30/18   Page 32 of 46
court reasoned that the Starks’ other creditors had received nothing more than the 

clerk’s no‐asset notice under then–Bankruptcy Rule 203(b).6 26 B.R. at 180. As a result, 

the court concluded that “the time for filing a claim [had] not passed”, as “any creditor 

could file a claim if assets were discovered by the trustee”, and St. Mary’s was “no 

different than any other creditor” in that regard. Id.  

              The district court also considered the Starks’ apparent good faith—that is, that 

the Starks inadvertently, as opposed to fraudulently or intentionally, omitted St. Mary’s 

from their schedules. It reasoned “that a bankruptcy court is essentially a court of 

equity” and “[i]ts equitable powers should be exercised with respect to substance and 

not technical considerations that will prevent substantial justice.” 26 B.R. at 180 (citing 

Kenneally v. Standard Elecs. Corp., 364 F.2d 642, 647 (8th Cir. 1966)). The district court 

then concluded, “For substantial justice to be done in the circumstances shown . . . , a 

debtor should receive all of the benefits the Bankruptcy Code offers them.” Id. The 

district court reversed the bankruptcy court’s order as “contrary to the goal of 

substantial justice”. Id. 

              The Seventh Circuit restated the district court’s findings and conclusions, 

including its invocations of equity, and bluntly declared, “We agree with the district 

court.” 717 F.2d at 323–24. The Seventh Circuit reported that St. Mary’s argued on 

appeal “that even if the estate [were] reopened and assets should later become available 

from which a dividend might be paid, the Hospital would be precluded from filing a 

claim because of the six[‐]month statute of limitations” then in place under Rule 302(e). 

Id. at 324.7 The court seems to have rejected this argument based on then‐Rule 302(e)(4), 

which provided an exception to the general deadline for filing proofs of claim 

                                                            
6 Rule 203(b), as applied by the courts in Stark, is essentially equivalent to today’s Rule 2002(e). Compare 
717 F.2d at 323 n.2, with Fed. R. Bankr. P. 2002(e). 

7 Rule 302(e), as applied by the courts in Stark, is essentially equivalent to today’s Rule 3002(c). Compare 
id. at 323 n.2, with Fed. R. Bankr. P. 3002(c). 




                         Case 16-02141-gmh                     Doc 33   Filed 09/30/18   Page 33 of 46
substantially similar to the exception now set forth in Rule 3002(c)(5)—that is, if the 

trustee reports a discovery of distributable assets, the clerk will give creditors notice of 

that fact and a deadline by which to file claims. 717 F.2d at 324. Under Rule 302(e)(4), 

the Seventh Circuit noted, “if assets are found and a payment of dividend appears 

possible the creditors are to be notified and granted a reasonable time to file their 

claims.” Id. The Seventh Circuit also acknowledged another argument that St. Mary’s 

raised—that the bankruptcy court “properly ruled that the Starks failed to meet the 

requirements of [§]523(a)(3)”—but did not address it, other than to state that “the right 

of the creditor that is protected by [§]523(a)(3) is the right to timely file a proof of 

claim.” Id. at 323–24. The court concluded that St. Mary’s would be able to file a proof of 

claim “should subsequent assets be found,” and that, in the meantime, “it is 

unnecessary to file a claim”. Id. at 324. Based on this and its professed agreement with 

the district court, the Seventh Circuit affirmed the district court’s order that the 

bankruptcy court’s refusal to reopen the case was in error. Id.  

                                               b 

       Although the Stark decisions span only about three pages in the reporters, they 

are a morass. Subsequent decisions have only exacerbated their abstruseness. 

       For example, courts have cited Stark in support of the notion, discussed above, 

that, in general, “there is no time limit on the filing of proofs of claim in no‐asset 

Chapter 7 cases.” E.g., Mendiola, 99 B.R. at 867 (citing Stark, 717 F.2d at 324, among other 

decisions). But Stark doesn’t say that. While the district court in Stark concluded that 

“the time for filing a claim [had] not passed”, 26 B.R. at 180, and the Seventh Circuit 

echoed that premise (though, without plainly adopting it), 717 F.2d at 323–24, neither 

court construed the Code or Rules to provide for an indefinite filing period in no‐asset 

cases. Rather, the Stark decisions seem to concede implicitly that the initial period for 

timely filing of proofs of claim had ended. They were not concerned by that fact because 

“it is unnecessary” for a creditor to file a proof of claim at the outset of a no‐asset case 



            Case 16-02141-gmh         Doc 33    Filed 09/30/18      Page 34 of 46
and reopening the case to allow the Starks to amend their schedules ensures that St. 

Mary’s will receive the clerk’s notice of possible dividend and “a reasonable time to file 

[its] claim[]” if assets are ever discovered. 717 F.2d at 324; 26 B.R. at 180. In other words, 

“should subsequent assets be found, the Hospital will have the opportunity to file a 

claim”, 717 F.2d at 324 (emphasis added), even though it cannot do so in the meantime 

because the initial filing period has ended. 

       Courts have also read Stark to affirm a purpose‐driven reading of §523(a)(3). 

These courts note the Seventh Circuit’s conclusion in Stark that “the right of the creditor 

that is protected by [§]523(a)(3) is the right to timely file a proof of claim”, id., and infer 

from that language that §523(a)(3) must serve no purpose other than to protect “the 

creditor’s right to file a proof of claim.” E.g., Mendiola, 99 B.R. at 866 (citing Stark, 

717 F.2d at 324). Because “a proof of claim . . . in a Chapter 7 case” serves only as “the 

creditor’s assertion of a right to participate in the distribution of the assets of the estate”, 

such courts reason, “[i]n a case without assets to distribute the right to file a proof of 

claim is meaningless and worthless.” Id. at 867. That §523(a)(3) serves a purpose of 

protecting creditors’ rights to file a timely proof of claim, however, does not mean that 

it does not serve other bankruptcy purposes. As discussed above, the history of 

§523(a)(3) suggests that it also serves to incentivize debtors to schedule their creditors 

and debts completely and accurately by punishing debtors who neglect their duty 

under the Code to do so. This purpose is not tied to a creditor’s right to file a proof of 

claim, so Stark’s language does not preclude §523(a)(3)’s application in no‐asset cases 

where an unscheduled creditor would have nothing to gain by filing a proof of claim. 

       Further, courts have read Stark to provide that a debtor can move to reopen a 

closed no‐asset case and amend his schedules to add previously unlisted or incorrectly 

listed creditors, thereby discharging initially unscheduled debts, at least where “the 

error in the original schedules was a result of mistake or inadvertence and not because 

of any fraud by the debtor.” E.g., In re Beshensky, 68 B.R. 452, 453–55 (Bankr. E.D. Wis. 



            Case 16-02141-gmh         Doc 33     Filed 09/30/18      Page 35 of 46
1987). The Seventh Circuit in Stark did not expressly hold that reopening a case and 

amending the schedules discharges a previously unscheduled debt, but that is likely the 

outcome the court contemplated. See 717 F.2d at 323 (quoting the parties’ statement of 

the case, which provided that the Starks moved to reopen their bankruptcy case “in 

order that the HOSPITAL’s debt could be added and subsequently discharged”); id. at 324 

(affirming the district court’s order reversing the bankruptcy court’s denial of the 

Starks’ motion to reopen their case). 

              Yet, it is difficult to discern how reopening a closed case to schedule an omitted 

debt would affect the debt’s dischargeability. On the one hand, if there is no deadline 

for filing proofs of claim in a no‐asset case, as many courts maintain, then an 

unscheduled debt is discharged the moment the creditor learns about the bankruptcy 

case—because the unscheduled debt is excepted from discharge by §523(a)(3) unless (or 

until) the creditor learns of the bankruptcy in time to file a proof of claim, viz., before 

the end of infinity. Under this view, it is the creditor’s knowledge of the bankruptcy 

that removes §523(a)(3)’s discharge exception without regard to whether the debtor 

ever amends filings to add an unscheduled debt or unlisted creditor. Conversely, if Rule 

3002(c)’s deadline for filing proofs of claim applies in no‐asset cases and that deadline 

has passed by the time the debtor moves to reopen to amend schedules, scheduling the 

debt will not affect application of §523(a)(3)’s discharge exception, since the debt would 

not have been scheduled “in time to permit . . . timely filing of a proof of claim”. Again, 

reopening and amending schedules would serve no purpose (unless undisclosed assets 

are later discovered and the clerk gives notice of a claims‐filing deadline under Rule 

3002(c)(5)).8 

                                                            
8
  Amending the schedules to add omitted creditors only has a benefit if previously unadministered assets 
are later made available for distribution to creditors who file proofs of claim. Once a bankruptcy case 
closes, all assets the debtor has scheduled are deemed abandoned by the estate. See 11 U.S.C. §554(c). 
Thus, only if the debtor failed to schedule assets that he cannot exempt, might an unscheduled creditor 
receive a benefit from being scheduled after the court closes the bankruptcy case.   




                         Case 16-02141-gmh                     Doc 33   Filed 09/30/18   Page 36 of 46
                                               c 

       The Seventh Circuit’s own references to and discussions of Stark, sparse as they 

are, perhaps provide some greater clarity about its scope and meaning.  

       The Seventh Circuit first cited Stark in In re Shondel, 950 F.2d 1301 (7th Cir. 1991), 

in which the court considered “whether a bankruptcy case may be reopened and the 

permanent injunction under 11 U.S.C. § 524 modified to permit recovery from the 

debtor’s insurer.” Id. at 1303. Early in its decision in Shondel, the Seventh Circuit noted 

that “equitable considerations . . . . led [the] Court in Stark to favor a broad policy of 

reopening”. Id. at 1304 (citing 717 F.2d at 324). The Shondel court also reiterated Stark’s 

assertion, borrowed from pre‐Code case law, that “a bankruptcy court exercises 

equitable powers and . . . should emphasize ‘substance and not technical considerations 

that will prevent substantial justice.’” Id. at 1305 (quoting 717 F.2d at 323). Applying 

Stark and other cases, Shondel concluded, among other things, that “the equities . . . 

favor[ed] reopening” the case “in the interest of ‘substantial justice.’” Id. at 1306. Shondel 

is largely inapposite here, but it does suggest that Stark is best understood as founded in 

equitable, rather than textual, terms. 

       The Seventh Circuit next cited Stark in Gagan v. American Cablevision, Inc., 77 F.3d 

951 (7th Cir. 1996), a civil case in which an individual investor “in a cable television 

limited partnership” sued “14 individuals, corporations, and limited partnerships 

alleging claims under the federal Racketeer Influenced and Corrupt Organizations Act 

(RICO) and other claims under state law.” Id. at 954 (citation omitted). One of the 

defendants, “Hans D. Theurer, who proceeded at trial pro se, challenge[d] . . . the [trial] 

court’s refusal to grant him leave to plead the affirmative defense of discharge in 

bankruptcy.” Id. at 955. Theurer had “filed for bankruptcy in the Central District of 

California” and received a discharge years earlier. Id. at 967. The Seventh Circuit 

affirmed the district court’s order denying Theurer’s motion to amend his answer on 

“the eve of trial” to plead his affirmative defense of discharge. Id. at 968. 



            Case 16-02141-gmh        Doc 33     Filed 09/30/18     Page 37 of 46
       The Seventh Circuit noted that “Theurer’s purported defense of discharge was 

insufficient as a matter of law” because his “bankruptcy court schedule of creditors[] 

did not list Gagan as a creditor” and nothing in the record otherwise established that 

Gagan had “notice or actual knowledge . . . of Theurer’s bankruptcy proceeding. . . . 

until after the . . . discharge order”. Id. Thus, the court concluded, “that order did not 

discharge Theurer’s debt”. Id. (citing §523(a)(3)(B)). 

       The court then discussed Stark, which Theurer cited “for the proposition that 

since his was a ‘no asset’ case he [could] reopen his bankruptcy, amend his schedules to 

list Gagan, and thus obtain a discharge of the debt to the plaintiff.” Id. The court 

distinguished Stark, explaining that relief under Stark is only available “where there [is] 

no evidence of fraud or intentional design and the creditor was not harmed in any way” 

and that, in any event, a debtor seeking relief under Stark “must look first to the 

bankruptcy court”, like the Starks did. Id. The court then stressed that, “[c]ontrary to 

Theurer’s assertion, it was his responsibility, not the bankruptcy or district courts’, to 

give Gagan notice of his bankruptcy and to properly list Gagan on his schedule of 

creditors.” Id. Gagan’s discussion of Stark is brief, but it too highlights the equitable 

considerations at the root of the Stark decisions. That it also emphasizes a debtor’s duty 

to fully and accurately list his creditors, perhaps, suggests that Stark should not be 

understood to read a “punitive consequence” out of §523(a)(3) entirely. 

       The Seventh Circuit most recently cited Stark in Tidwell v. Smith (In re Smith), 

582 F.3d 767 (7th Cir. 2009). The debtor in that case, Bruce Smith, filed a chapter 7 

petition but did not schedule two creditors or the nonpriority unsecured debts he owed 

to them. Id. at 769. The unscheduled debts were for ongoing lawsuits the creditors had 

filed against Smith in state court for sexual assault. Id. Neither creditor received notice 

of the bankruptcy case, and their counsel only learned about it a few weeks before 

Smith’s discharge. Id. The creditors asked the bankruptcy court to declare Smith’s debts 

to them excepted from the discharge under §523(a)(3)(B) because the underlying debts 



            Case 16-02141-gmh        Doc 33     Filed 09/30/18     Page 38 of 46
were “of a kind specified” in §523(a)(6), which excepts from discharge debts “for willful 

and malicious injury”. Id. “The [bankruptcy] court found that Smith had deliberately 

and fraudulently failed to schedule the [debts] and that [the creditors’] counsel had not 

been put on notice of the bankruptcy in time . . . to permit them to seek a declaration of 

nondischargeability prior to Smith’s discharge.” Id. at 769–70.  

       On appeal, Smith disputed the lower court’s finding that he had intentionally 

omitted the creditors from his bankruptcy schedules. The Seventh Circuit ruled that 

whether the omission was intentional or inadvertent made no difference: 

       All that need be shown to establish a right to relief under [§]523(a)(3)(B) is 
       that the debt in question was unscheduled and the creditor did not have 
       notice or actual knowledge of the bankruptcy in time to file a claim and a 
       request for a determination that the debt was nondischargeable. Whether 
       or  not  the  debtor’s  failure  to  schedule  the  debt  was  deliberate  is 
       irrelevant. 

Id. at 777 (emphasis added) (citations omitted). In a footnote to this discussion, the court 

observed that Stark, like decisions from “a number of [other] courts,” indicates that “the 

debtor’s mental state may be relevant to the question of whether an unscheduled debt 

that was otherwise dischargeable under [§]523(a)(3)(A) was, in fact, discharged.” Id. at 

778 n.4. The court suggested that Stark is limited to nondischargeability of garden‐

variety debts under §523(a)(3)(A), stating, “[T]he debtor’s state of mind is not relevant 

to whether an unscheduled debt that was otherwise non dischargeable under 

[§]523(a)(2), (4), or (6) was nonetheless discharged pursuant to [§]523(a)(3)(B).” Id. 

       Given that neither §523(a)(3)(A) nor §523(a)(3)(B) refers in any way to 

inadvertence, intent, or any other degree of culpability, there is no textual basis for 

concluding that the application of either subparagraph depends on the debtor’s mental 

state. And the two provisions contain substantially identical text. If the debtor’s mental 

state is relevant (or irrelevant) to one, it must be relevant (or irrelevant) to the other, as 

well. Smith’s contrary assertion is inscrutable, at least as a textual matter.  




            Case 16-02141-gmh        Doc 33     Filed 09/30/18      Page 39 of 46
                                                d 

       Considering all of this, Stark seems best conceived as recognizing and applying 

an equitable exception to §523(a)(3)(A). So conceived, Stark means that, in a no‐asset 

case under chapter 7 in which the clerk has given creditors notice that they need not file 

proofs of claim unless the clerk sends subsequent notice, a debtor who fails to list a 

creditor with a claim for a garden‐variety debt (or to schedule such a debt) may reopen 

his case after discharge and amend his filings to list the omitted creditor (or schedule 

the omitted debt), thereby placing the debtor and the creditor in the positions they 

would have occupied had the debtor properly listed the creditor (or scheduled the debt) 

in the first place, unless the debtor’s omission was fraudulent or intentional or the 

creditor was harmed in some way by the omission. If matters are equitably reset, Stark 

implies that §523(a)(3)(A) does not apply to except omitted garden‐variety debts from 

discharge. This is essentially how the First Circuit characterized Stark in Colonial Surety 

Co. v. Weizman: 

          In Stark, the holding was that . . . a no asset debtor could, long after the 
       discharge,  ask  the  bankruptcy  court  to  reopen  the  proceeding  to  list 
       belatedly  a  creditor  who  was  innocently  omitted  and  who  would  have 
       received  no  benefit  from  notice.  But  such  a  course  properly  leaves  the 
       burden on the debtor to show that the law and equities justify this relief—
       absent which the debt will remain undischarged. 

564 F.3d at 532 (citation omitted). 

       If Stark is premised upon recognition and application of an equitable exception to 

§523(a)(3)(A), notwithstanding that the exception contradicts, or minimally finds no 

support within, the text of the Code and the Rules, its reasoning has been undermined 

by more‐recent precedent. The Supreme Court has “long held that ‘whatever equitable 

powers remain in the bankruptcy courts must and can only be exercised within the 

confines of’ the Bankruptcy Code.” Law v. Siegel, 134 S. Ct. 1188, 1194 (2014) (quoting 

Norwest Bank Worthington v. Ahlers, 485 U.S. 197, 206 (1988)). And the Seventh Circuit 




            Case 16-02141-gmh          Doc 33    Filed 09/30/18    Page 40 of 46
has unequivocally stated, “Courts lack an ‘equitable’ power to contradict the 

bankruptcy statutes and rules.” Netzer v. Office of Lawyer Regulation, 851 F.3d 647, 649 

(7th Cir. 2017). 

       What is more, if Stark is understood to contemplate discharge of debts owed to 

creditors who did not receive any pre‐discharge notice of the bankruptcy case, it seems 

in tension with the Constitution’s guaranty of due process, which “at a minimum . . . 

require[s] that deprivation of . . . property by adjudication be preceded by notice and 

opportunity for hearing appropriate to the nature of the case”. See Mullane v. Cent. 

Hanover Bank & Tr. Co., 339 U.S. 306, 313 (1950); see also id. at 315 (explaining that the 

“right to be heard has little reality or worth unless one is informed that the matter is 

pending and can choose for himself whether to appear or default, acquiesce or 

contest.”); see also Bank of Marin v. England, 385 U.S. 99 (1966); City of New York v. N.Y., 

New Haven & Hartford R.R. Co., 344 U.S. 293 (1953).  

       Even a garden‐variety debt is a protected property interest. See Mullane, 339 U.S. 

at 313–14; see also Tulsa Prof’l Collection Servs., Inc. v. Pope, 485 U.S. 478, 485 (1988) 

(“unsecured claim” for unpaid medical expenses “is properly considered a protected 

property interest”).  And, even if a creditor to whom the debtor owes a garden‐variety 

debt will not receive any distribution from a no‐asset bankruptcy case, the creditor is 

entitled to notice of the proceedings so that it can decide whether to participate in 

them—after all, if the court grants the discharge, the creditor will be enjoined from 

collecting the debt from assets the debtor might acquire after bankruptcy. See 11 U.S.C. 

§524(a); see also In re Boomgarden, 780 F.2d 657, 661 (7th Cir. 1985) (“In bankruptcy 

proceedings, both debtors and creditors have a constitutional right to be heard on their 

claims, and ‘the denial of that right to them [is] the denial of due process which is never 

harmless error.’” (alteration in original) (quoting Republic Nat’l Bank of Dallas v. Crippen, 

224 F.2d 565, 566 (5th Cir. 1955))). It is unsurprising then, that in Smith, the Seventh 

Circuit recognized that “[t]he constitutional mandate of due process does come into 



             Case 16-02141-gmh        Doc 33     Filed 09/30/18      Page 41 of 46
play” when considering “[t]he adequacy of . . . notice” in a no‐asset case for purposes of 

§523(a)(3)(B). 582 F.3d at 778–80.  

                                                e 

       No matter how uncertain Stark’s foundation, however, it has not been overruled. 

And, as “[o]urs is a hierarchical judiciary, . . . judges of inferior courts must carry out 

[even those] decisions they believe mistaken.” Gacy v. Welborn, 994 F.2d 305, 310 (7th 

Cir. 1993). Consequently, Jakubiak’s failure to list or schedule his debt to Schouten 

before Rule 3002(c)(5)’s claims‐filing deadline expired did not, as a matter of law, except 

the debt from discharge by operation of §523(a)(3), even though Schouten was also then 

unaware of the bankruptcy.   

                                                3 

       That Jakubiak has already amended his schedules to list his debt to Schouten 

suggests that he has already, in effect, taken the relief to which Stark could have 

arguably entitled him. That is, Stark seems to posit that a debtor’s post‐closure 

amendment of his schedules to include omitted debts somehow renders those debts 

discharged, notwithstanding §523(a)(3). If that’s the case, then Jakubiak has already 

rendered his debt to Schouten discharged merely by amending his schedules, so long as 

Jakubiak’s is a garden‐variety debt (a topic to which this decision returns momentarily). 

       But Jakubiak has not established that he is entitled to Stark’s equitable reset of the 

bankruptcy case. To show that he is entitled to such relief, he must first satisfy his 

“burden . . . to show that the law and equities justify this relief”, otherwise his debt to 

Schouten will remain nondischargeable under §523(a)(3), no matter what “kind” of debt 

it is. See Colonial Surety Co., 564 F.3d at 532 (emphasis added). As the parties have not 

meaningfully addressed this issue, neither is entitled to summary judgment on 

Schouten’s §523(a)(3) claims based on Stark. 




            Case 16-02141-gmh          Doc 33    Filed 09/30/18    Page 42 of 46
                                               E 

       Additionally, as noted above, the record clearly shows that Jakubiak’s debt to 

Schouten was neither listed nor scheduled in time to permit Schouten to timely request 

a determination of dischargeability under §523(a)(2), (4), or (6). Schouten maintains that 

the debt is “of a kind specified” in either §523(a)(2) or §523(a)(6). If he is right about 

that, the debt is nondischargeable under §523(a)(3)(B) without regard to Stark or the 

reasons Jakubiak failed to schedule the debt. See Smith, 582 F.3d at 777–78 & n.4. 

                                               1 

       Schouten argues that because uncontested facts make Jakubiak’s debt to him 

potentially nondischargeable under §523(a)(2) or (6), he is entitled to summary judgment 

declaring that the debt is nondischargeable under §523(a)(3)(B) without having to 

establish that the debt actually is of a kind specified in §523(a)(2) or (6). CM‐ECF Doc. 

No. 14, at 13. This is contrary to §523(a)(3)(B)’s text, which states that it applies to debts 

“of a kind specified in paragraph (2), (4), or (6)” of §523(a), rather than to debts 

potentially of a kind specified there. 

       In making his argument, Schouten relies solely on In re Guseck’s statement that 

debts immune from §523(a)(3) in no‐asset cases “include debts that do not arise from 

potentially nondischargeable conduct.” Id. (quoting In re Guseck, 310 B.R. 400, 403 (Bankr. 

E.D. Wis. 2004)). Schouten does not explicate the bounds of “potentially” nor does he 

explain why the uncontested facts establish that, as a matter of law, Jakubiak’s debt 

arises out of potentially nondischargeable conduct.  

       Beyond that, Schouten reads far too much into Guseck’s reference to “potentially” 

nondischargeable conduct. In context, the statement merely distinguishes “garden‐

variety debts” from debts “potentially nondischargeable” under §523(a)(2), (4), or (6) to 

explain the court’s conclusion that some debts are automatically discharged in a no‐

asset case even if the debtor fails to schedule them.  

       Guseck further explains that to determine whether an unscheduled debt is 



            Case 16-02141-gmh         Doc 33    Filed 09/30/18     Page 43 of 46
excepted from discharge under §523(a)(3)(B), a court must adjudicate whether the debt 

is of a type excepted from discharge by §523(a)(2), (4), or (6). Guseck concludes that, in 

“a no‐asset, no‐bar‐date case . . . [a]ny unscheduled debts of the kind described in 

Bankruptcy Code § 523(a)(2), (4) or (6) have not been discharged, but a declaratory 

judgment action as to their dischargeability may be brought in this court or the state 

court.” Guseck, 310 B.R. at 405. The declaratory‐judgment action Guseck contemplates is 

one to determine whether the debt is actually of a type made nondischargeable by 

§523(a)(2), (4), or (6), not one to determine whether the creditor “plausibly” alleges that 

the debt is of that type. Consequently, Schouten “must prove [his] cause of action under 

§ 523(a)(2), (4), or (6), in order to prevail under § 523(a)(3).” Urbatek Sys., Inc. v. Lochrie 

(In re Lochrie), 78 B.R. 257, 259–60 (B.A.P. 9th Cir. 1987); see also Loud v. Richie (In re 

Richie), 380 B.R. 878, 883 (Bankr. M.D. Fla. 2007) (“[Section] 523(a)(3)(B) does not reduce 

the burden of proof required to establish that a debt is of a kind that would be excepted 

from discharge under § 523(a)(2), (4) [or] (6).” (quoting In re Cameron, 305 B.R. 94, 97 

(Bankr. M.D. Fla. 2003)); First Nat’l Ins. Co. v. Bartomeli (In re Bartomeli), 303 B.R. 254, 268 

(Bankr. D. Conn. 2004) (“[E]ven in a Section 523(a)(3)(B) context, the creditor must 

prove the usual elements of nondischargeability under the Fraud Objection or Section 

523(a)(4) or (6) (as the case may be)”.). 

                                                2 

        Schouten’s §523(a)(3)(B) claim depends on establishing that Jakubiak owes him 

 a debt of a kind excepted from discharge by §523(a)(2) or (6)—he does not allege that 

 Jakubiak’s debt falls within the scope of §523(a)(4). Each party asserts that he is 

 entitled to summary judgment on Schouten’s request to have the debt declared of a 

 kind covered by §523(a)(2) or (6) and, thus, nondischargeable under §523(a)(3)(B).  




            Case 16-02141-gmh         Doc 33     Filed 09/30/18      Page 44 of 46
         In connection with Schouten’s §523(a)(2) and (6) allegations, the parties’ 

 summary‐judgment submissions principally restate their preclusion arguments. For 

 the reasons explained above, however, preclusion principles entitle neither side to 

 summary judgment on Schouten’s contention that Jakubiak owes him a debt of a kind 

 covered by §523(a)(2) or (6).  

                                              3 
       Jakubiak also claims he is entitled to summary judgment establishing that his 

debt to Schouten is not of a kind excepted from discharge by §523(a)(2) because (i) that 

claim depends on allegations that Jakubiak fraudulently omitted material information, 

and (ii) based on the application of law to uncontested facts, he owed Schouten no duty 

to disclose the facts on which Schouten would rely to prove fraud. But §523(a)(2)(A) 

also excepts from discharge debts arising from the debtor’s acquisition of property 

under false pretenses. False pretenses may arise “when a debtor, with the intent to 

mislead a creditor, engages in ‘a series of events, activities or communications which, 

when considered collectively, create a false and misleading set of circumstances, . . . or 

understanding of a transaction, in which [the] creditor is wrongfully induced by [the] 

debtor to transfer property or extend credit to the debtor’”. Attorneys’ Title Guar. Fund, 

Inc. v. Wolf (In re Wolf), 519 B.R. 228, 246 (Bankr. N.D. Ill. 2014) (quoting Sterna v. Paneras 

(In re Paneras), 195 B.R. 395, 406 (Bankr. N.D. Ill. 1996)). “A debtor’s failure to disclose 

pertinent information may be a false representation where the circumstances imply a 

specific set of facts and disclosure is necessary to correct what would otherwise be a 

false impression.” Id. (quoting Baermann v. Ryan (In re Ryan), 408 B.R. 143, 157 (Bankr. 

N.D. Ill. 2009)). 

       Schouten submitted an affidavit attesting to the facts pleaded in the arbitration 

complaint. Jakubiak objects to some of the allegations on hearsay and other grounds, 

but Schouten unquestionably has knowledge of the circumstances surrounding his 

dealings with Jakubiak. Schouten contends that Jakubiak misrepresented, among other 



             Case 16-02141-gmh       Doc 33     Filed 09/30/18     Page 45 of 46
things, his status as a broker, failed to disclose the disadvantages of the investments 

Jakubiak recommended, and failed to disclose that FINRA rule 3240 prohibited 

Jakubiak from soliciting personal loans from Schouten. Schouten has provided 

deposition testimony that Jakubiak continued to advise him on annuities after 2008 and 

that Jakubiak never told Schouten that he was fired in 2008. Schouten further testified 

that had Jakubiak told him that regulations prohibited Jakubiak’s loan solicitation, 

Schouten would have “stopped everything right there”, meaning, by reasonable 

inference, that Schouten would not have loaned Jakubiak $75,000. CM‐ECF Doc. No. 22‐

3, at 2. 

        These factual contentions are sufficient to raise a genuine dispute as to whether 

Jakubiak’s debt to Schouten arose from false representations or false pretenses. 

Accordingly, Jakubiak is not entitled to summary judgment on Schouten’s §523(a)(3) 

claim based on Jakubiak’s contention that, as a matter of law, Schouten cannot prove 

that the debt is of a kind specified in §523(a)(2). 

                                               V 

        The court will enter a separate order granting summary judgment to Jakubiak on 

Schouten’s claims under §523(a)(2), (6), and (19) and denying summary judgment to 

both parties on Schouten’s §523(a)(3) claim. 

         

        September 30, 2018 




            Case 16-02141-gmh        Doc 33     Filed 09/30/18   Page 46 of 46
